 645325 NLRB No. 110MERIDIA SOUTH POINTE HOSPITALMeridia South Pointe Hospital and Service Employ-ees International Union, Local 47, AFLŒCIO.
Case 8ŒCAŒ29506April 13, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge and amended charge filed onNovember 28 and December 5, 1997, respectively, the
General Counsel of the National Labor Relations
Board issued a complaint on January 29, 1998, alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union™s request to bargain following the
Union™s certification in Case 8ŒRCŒ15544. (Official
notice is taken of the ‚‚record™™ in the representation
proceeding as defined in the Board™s Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint.On March 9, 1998, the General Counsel filed a Mo-tion for Summary Judgment. On March 12, 1998, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certification on
the basis of its objections to the election in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, an Ohio cor-poration, with an office and place of business in
Warrensville Heights, Ohio, has been engaged in the
operation of a hospital, providing inpatient and out-
patient medical care. Annually, in conducting its busi-
ness operations, the Respondent derives gross revenues
in excess of $250,000 and purchases and receives
goods valued in excess of $5000 directly from points
located outside the State of Ohio. We find that the Re-
spondent is an employer engaged in commerce within
the meaning of Section 2(6) and (7) of the Act and
that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 29, 1997, theUnion was certified on September 10, 1997, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time skilled mainte-nance employees but excluding all office clerical
employees, professional employees, guards and
supervisors as defined in the Act and all other
employees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince November 7, 1997, the Union has requestedthe Respondent to bargain, and, since November 18,
1997, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after November 18, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00645Fmt 0610Sfmt 0610D:\NLRB\325.083APPS10PsN: APPS10
 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™and, if an understanding is reached, to embody the un-derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Meridia South Pointe Hospital,
Warrensville Heights, Ohio, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Service EmployeesInternational Union, Local 47, AFLŒCIO as the exclu-
sive bargaining representative of the employees in the
bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time skilled mainte-nance employees but excluding all office clerical
employees, professional employees, guards and
supervisors as defined in the Act and all other
employees.(b) Within 14 days after service by the Region, postat its facility in Warrensville Heights, Ohio, copies of
the attached notice marked ‚‚Appendix.™™1Copies ofthe notice, on forms provided by the Regional Directorfor Region 8 after being signed by the Respondent™sauthorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since November 18, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Service Em-ployees International Union, Local 47, AFLŒCIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time skilled mainte-nance employees but excluding all office clerical
employees, professional employees, guards and
supervisors as defined in the Act and all other
employees.MERIDIASOUTHPOINTEHOSPITALVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00646Fmt 0610Sfmt 0610D:\NLRB\325.083APPS10PsN: APPS10
